DETAILED ACTION
	In response to the Amendment filed on 4/22/21, claim 2 has been canceled. Claims 1 and 3-7 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pub No. 2017/0108813 A1).
	Regarding Claim 1, Sato et al. discloses a sheet placing table (31) having a placement surface (i.e. upper surface of 31) inclined downward toward a downstream side in a sheet feeding direction (i.e. right to left in Fig. 1) in which a sheet is fed to the image forming apparatus (1), a sheet detecting unit (36, 36s) having an operation piece (36) pressing an end (i.e. left end, Fig. 4A) of the sheet on the downstream side toward an upstream side with predetermined pressure (i.e. corresponding to the action/reaction force of contact between sheets and 36 as in Fig. 4A) and that detects presence/absence of the sheet by operation of the operation piece ([0041]). Sato et al. also discloses at least one regulating member (34) arranged in a vicinity of an end part of the sheet placing table on the upstream side (i.e. as in Fig. 1, it is located on the right half/end of 31) and regulating movement of the sheet to the upstream side (i.e. for a 
	Regarding Claim 5, it is noted that two regulating portions of the regulating member may be selected such that a separation between them is set to a length less than a moving amount (i.e. corresponding to the difference in rotational position of 36 between Fig. 3 and Fig. 4A) of the operation piece to the upstream side.
	Regarding Claim 7, Sato et al. discloses a taking-in unit (32) that takes a sheet inside the image forming apparatus and an image forming unit (40) that forms an image on the sheet taken in.


    PNG
    media_image1.png
    981
    582
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub No. 2017/0108813 A1) in view of Okura (US Pub No. 2016/0332832 A1).
Regarding Claim 3, Sato et al. does not disclose an extended sheet placing table.
Okura discloses an extended sheet placing table (33) for a large-sized sheet, inclined downward toward the downstream side and connected to an end part of a sheet placing table (i.e. right end of 71 of 31) on the upstream side, wherein an angle of the extended sheet placing table is larger than an angle by which the sheet placing table 31 is inclined (Fig. 11), for the purpose of accommodating large-sized sheets.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Sato et al. by including the extended sheet placing table, as disclosed by Okura, for the purpose of accommodating large-sized sheets. It is noted that the regulating member per Claim 1 would be in a vicinity of a connection portion (i.e. 70 as in Fig. 11) of the sheet placing table and extended sheet placing table, wherein the regulating member and connection portion are both on the right half of the sheet placing table.
s 4 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Pub No. 2017/0108813 A1) in view of Tanaka et al. (JP 61-287631).
	Regarding Claim 4, Sato et al. does not disclose two regulating members.
	Tanaka et al. discloses two regulating members (i.e. the walls/steps at the left of 40 in Fig. 3) arranged within a width of the sheet in a direction orthogonal to the sheet feeding direction on each of left and right sides across a width center, for the purpose of accommodating sheets of different sizes.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Sato et al. by including the two regulating members as disclosed by Tanaka et al., for the purpose of accommodating sheets of different sizes. It is noted that whether the walls/steps extend partially or fully between the longer walls of 31 in Fig. 2, they are still within a maximum sized sheet that is accommodated in 31 (i.e. they do not extend beyond it). Furthermore, while the regulating member is construed as flag 36 of Sato et al. in Claim 1, for the purpose of Claim 4, this interpretation is changed to the walls/steps of Tanaka et al. since now, two regulating members are required.

Regarding Claim 6, Sato et al. does not disclose the plurality of regulating portions to be formed in a stepwise shape.
	Tanaka et al. discloses regulating portions (i.e. the walls/steps at the left of 40 in Fig. 3) to be formed in a stepwise shape, for the purpose of accommodating sheets of different sizes.
.

Response to Arguments
	In response to Applicant’s argument that: “even assuming, ad arguendo, that the regulating member (34c) rotates, it can only regulate the sheet having one length”, it is noted that “regulate” is not specifically defined by the claim and may be broadly interpreted as controlling, governing or bringing order to (see attached Merriam-Webster definitions). This may occur via various types of contact and the claim does not require any particular manner of contact (or any contact). Regulation may be achieved wherein longer sheets contact the regulating member by resting from above or in the case of shorter sheets, in the event they slide in the upstream direction and make contact with 34c. It is further noted that “regulate” does not require preventing from moving.
	 In response to Applicant’s argument that: “Sato fails to teach, disclose or suggest that “a plurality of kinds of sheets that have different lengths in the sheet feeding direction are selectively placed on the manual tray””, it is noted that the claim does not relate these sheets back to the prior “a sheet” of line 1, rather introduces them with new antecedent basis separately. Nor does the claim require these new sheets to 
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        April 28, 2021